United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2219
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Clyde Allen Lincoln

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                             Submitted: April 13, 2020
                               Filed: May 14, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

     Clyde Lincoln pled guilty to one count of possession with intent to distribute
methamphetamine near a protected location in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(B), and 860(a). The district court1 determined Lincoln was a career offender
and sentenced him to 188 months of imprisonment and 8 years of supervised release,
a sentence at the lowest end of the United States Sentencing Guidelines Manual’s
(“Guidelines”) range of 188 to 235 months. Absent the career-offender classification,
the recommended Guidelines range would have been 151 to 188 months. On appeal,
Lincoln challenges the district court’s career-offender determination. We review that
determination de novo. United States v. Quigley, 943 F.3d 390, 393 (8th Cir. 2019).

       Lincoln qualifies as a career offender if he (1) “was at least eighteen years old
at the time [he] committed the instant offense of conviction; (2) the instant offense
of conviction is a felony that is . . . a controlled substance offense; and (3) [he] has
at least two prior felony convictions of . . . a controlled substance offense.” U.S.S.G.
§ 4B1.1(a). Citing two prior drug convictions under Iowa Code section
124.401(1)(c)(6), the district court classified Lincoln as a career offender. Lincoln
argues these prior convictions are not proper career-offender predicates because
“Iowa’s aiding and abetting statute is broader than the generic definition of aiding and
abetting.” Recognizing that this argument is foreclosed by United States v. Boleyn,
Lincoln argues that case was wrongly decided and should be overruled. 929 F.3d
932, 938–40 (8th Cir. 2019). But because “one panel is bound by the decision of a
prior panel,” Lincoln seeks relief which we cannot grant. United States v. Boykin,
794 F.3d 939, 948 (8th Cir. 2015) (quoting Owsley v. Luebbers, 281 F.3d 687, 690
(8th Cir. 2002)). We therefore affirm the district court’s judgment.
                         ______________________________




      1
      The Honorable Leonard T. Strand, Chief United States District Judge for the
Northern District of Iowa.

                                          -2-